DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An amendment and RCE filed 2/16/2022 are acknowledged. Claims 2, 5-7, 11-16, and 23-34 are pending. Claims 1, 3, 4, 8-10, 17-22, 35-101, 108-197, 199-220, and 233-357 are cancelled. Claims 102-107, 198, and 221-232 are withdrawn. Claims 2, 5-7, 11-16, and 23-34 are considered on the merits below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Response to Amendment
Applicant's claims, filed 2/16/2022, are acknowledged.
In response to the applicant's amendments, the grounds of rejection for claims 2, 5-7, 11-16, and 23-34 are maintained compared to the previous action due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2, 7, 11, 15, 16, 23, 29, 30, and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 Al) in view of Coville (US 2005/0220668 Al), Hsu (US 2010/0012490 Al), and Moerman (US 2007/0083335 A1) and in further view of Winther (US 2010/0151460 A1).
Regarding claim 2, Lambert describes an assay measurement apparatus to generate a diagnostic test result from a lateral flow assay (abstract), the apparatus comprising:
an optical detector aligned in an optical pathway with said assay ([0030] "The invention provides a reader apparatus for detection of signal from the assay. In an embodiment, the reader apparatus is designed to measure emitted light at one or more physical sites wherein recognition molecules (such as capture antibodies) collect or are affixed."),
wherein said optical detector the optical detector:
monitors a first flow reference reflectance area on said assay after receiving reagent flow (figure 1 [0073] “first capture zone 60”), and
monitors a downstream flow reference reflectance area on said assay after subsequently receiving a downstream reagent flow (figure 1 [0073] “second capture zone 80… capillary
flow towards capture zones 60 and [subsequently] 80”), and 
subsequently detects a first transmission of light at an area of development position and detects a second transmission of light at said area of development position on said assay ([0022] “(b) providing an assay solid phase matrix subsequent to assay initiation; ( c) exposing said matrix to said apparatus so as to allow a first measurement at a first matrix position corresponding to a capture zone of said assay; ( d) measuring at said first matrix position… In an embodiment, said at least one of said first or second measurements measures a spectrally filtered emission (light) signal.” And [0030] “the reader apparatus is adapted to read an assay 
a microprocessor in communication with said optical detector (figure 8 [0136] "The reader is optionally connected to a processor such as a computer 620"), 
wherein said microprocessor signals optical detector to perform reflectance image detection at first flow reference reflectance area and at said downstream flow reference reflectance area prior to generating said diagnostic test result ([0030] "the reader apparatus is adapted to read an assay dynamically in real time as the assay develops or statically at a selected time point after initiation of the assay." And [0140] "a computer such as a modem personal computer is used as the controller to interface with an optical reader head." and figure 9b [0082]).
However Lambert is silent to acquiring an image detection due to an aberration on said assay, to the reference coding activates a corresponding diagnostic test in said optical detector, and to a predetermine flow reflectance difference between at least one said flow reference reflectance area and a theoretical reflectance value will generate an inadequate flow error and not generate said test result, and an incubator.

Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the aberration detection of Coville into the measurement of Lambert because this would be improving accuracy of the test results.
Regarding reference coding activates, Hsu describes a test strip with an identification patter that is used to signal/activate corresponding parameters/tests (abstract). Additionally, Hsu suggests that having the code provide parameter information advantageously prevents a form of a user entering the incorrect test ([0019]).
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the activation data of Hsu into the code of Lambert because this would prevent possible errors and thus provide more reliable results.
Regarding a predetermine difference between at least one said first flow reference reflectance area and said downstream flow referenced area compared to a theoretical reflectance value will generate an inadequate flow error and not generate said test result, Moerman describes comparing empirical data to theoretical data and indicating an error if present ([0011] and claim 1). Moerman further suggests that this allows for errors to be determined and different action to 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the error/ungenerated test result of Moerman into the measurement of Lambert because this would allow for less false values to be generated. In combination this would result in comparting the difference between the flow reference reflectance and theoretical data.
The combination above suggests the claimed invention but is silent to an incubator.
Winther describes incubating samples ([0074] “incubate the samples at appropriate temperatures during a detection process, and detect signal.”) and that a “code could include information about the function and level of the detection reagents and their interactions with each other, as well as information such as how long and at what temperature they should be incubated with the sample,” ([0076]). Furthermore, Hsu suggests that having the code provide parameter information advantageously prevents a form of a user entering the incorrect test ([0019]).
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the incubation and code with corresponding temperature into the combination because this would prevent possible errors and thus provide more reliable results.
Regarding claim 7, the combination described above describes a reference coding that activates a corresponding incubation temperature (Winther: [0076] “code could include information about the function and level of the detection reagents and their interactions with each other, as well as information such as how long and at what temperature they should be incubated with the sample,”).
claim 11, the combination described above describes a light source (Lambert: [0099] “light from a light emitting diode”).
Regarding claim 15, the combination described above describes that the light source comprises an illumination profile suitable for reflecting on a test strip assay (Lambert: figure 8b “an excitation signal 220 optionally through an excitation filter 225 (or filter wheel) towards one or more assay capture zones 202. Calibration lines are optionally included to allow automated or manual orientation regarding the status of initiation, measurement, or completion of data collection for an assay capture zone or assay capture zone set. Excitation light 220 passes tl1rough said capture zone 202 producing an emission signal 230. Emission signal 230 passes through aperture 240” and the rest is capable of being reflected).
Regarding claim 16, the combination described above describes that the light source is aligned with a light aperture exposing said light source on said assay (Lambert: figure 8b “aperture 240”).
Regarding claim 23, the combination described above describes a light to voltage sensor (Lambert: figure 8b “line array detector 310”).
Regarding claim 29, the combination described above describes a decoding sensor chosen from a color sensor, a RFID reader, a bar code reader and a combination thereof (Lambert: [0139] “a reflective optosensor 510 (bar code reader)”).
Regarding claim 30, the combination described above describes an optical window adapted to block debris from contact with said optical detector (Lambert: “lens 300”).
Regarding claim 32, the combination described above describes said optical detector monitors a diagnostic test progress (Lambert: abstract “the detection of human proteins and the monitoring of microorganisms relevant to water contamination.”).
claims 33 and 34, the combination described above describes that said optical detector monitors a pre-test parameter prior to generating a diagnostic test result and said optical detector monitors at least one pre-test parameter after said optical detector has acquired at least one image detection on said assay (Lambert: [0130] “Sample concentration and/or media enrichment techniques are optionally included depending on a preference for a given assay performance parameter, e.g. a more immediate reporting time versus assay sensitivity.”)

Claim 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 A1) in view of Coville (US 2005/0220668 A1), Hsu (US 2010/0012490 A1) and Moerman (US 2007/0083335 A1), in view of Winther (US 2010/0151460 A1) and in further view of Tokhtuev et al. (US 2009/0098022 A1).
Regarding claim 5, the combination described above describes all the limitations of claim 2, however is silent to a multichannel reader and a reference coding that activates a corresponding channel in said multichannel reader.
Tokhtuev describes a multichannel device used for optical detection (title). Additionally, Tokhtuev describes that this device allows for evaluation of multiple parameters and components at once ([0005]), suggesting motivation to incorporate this type of reader to obtain more information/data in a single detection.
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the multichannel device of Tokhtuev into the device of the combination because this would allow information/data to be obtained in a single detection.
Hsu describes a test strip with an identification patter that is used to signal/activate corresponding parameters/tests (abstract). Additionally, Hsu suggests that having the code 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the activation data of Hsu into the code of the combination because this would prevent possible errors and thus provide more reliable results.
In the case of this combination this would result in a corresponding channel to be activated depending on what the barcode dictates should be collected.

Regarding claim 6, the combination described above describes corresponding channel includes an associated feature chosen from a standard curve, a dose-response curve, a positive cutoff value, a negative cutoff value and a combination thereof (Tokhtuev: [0010]).


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 A1) in view of Coville (US 2005/0220668 A1), Hsu (US 2010/0012490 A1) and Moerman (US 2007/0083335 A1), in view of Winther (US 2010/0151460 A1) and in further view of Riedel et al. (US 6,124,585).
Regarding claims 12 and 13, the combination described above describes all the limitations of claims 2 and 11, however is silent to the light source is an array of discrete light sources.
Riedel describes “the light source 70 is an array of discrete, spatially separated electric light emitters,” (column 4). Furthermore, Riedel suggests that using an array is advantageous because “LED in the array may be illuminated to a predetermined intensity by its own individual 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to modify the light of the combination with the LED array of Riedel because this would allow the user to configure each individual light to achieve the overall desired illumination.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 A1) in view of Coville (US 2005/0220668 A1), Hsu (US 2010/0012490 A1) and Moerman (US 2007/0083335 A1), in view of Winther (US 2010/0151460 A1) in view of Riedel et al. (US 6,124,585) and in further view of Tokhtuev et al. (US 2009/0098022 A1).
Regarding claim 14, the combination described above describes all the limitations of claims 2 and 11, however is silent to light emitting diodes are colored diodes chosen from red, green, blue and a combination thereof.
Tokhtuev describes a RGB LED ([0049] “The spectral emission of the tri-color RGB LED 59 and the spectral sensitivity of third main detector 57 should be set according to a specific colorimetric procedure, which is chosen for the current measurement. Part of light from tri-color RGB LED 59 travels through groove 64 and reaches second reference detector 61, which produces a reference signal proportional to the instantaneous intensity of the spectral emission of tri-color RGB LED 59.”). This suggests the using a color that is proportional to the instantaneous intensity allows for a reference signal to be obtained.
.

Claims 24, 25, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 A1) in view of Coville (US 2005/0220668 A1), Hsu (US 2010/0012490 A1) and Moerman (US 2007/0083335 A1), in view of Winther (US 2010/0151460 A1) and in further view of Wohlstadter et al. (US 2005/0052646 A1).
Regarding claims 24 and 25, the combination describe above describes all the limitations of claim 2, however is silent to a photodiode coupled to a monolithic integrated circuit in said optical path with said assay.
Wohlstadter describes “Photodetector 2306 preferably comprises a plurality of photodiodes, a photodetector circuit board (monolithic integrated circuit)” ([0532]). Additionally, Wohlstadter described that “The apparatus may advantageously use arrays of photodetectors (e.g. arrays of photodiodes) or imaging photodetectors (e.g. CCD cameras) to measure light. These detectors allow the apparatus to measure the light from multiple wells (and/or chambers) simultaneously and/or to image the intensity and spatial distribution of light emitted from an individual well (and/or chamber).” ([0089]). This suggests motivation to incorporate the photodiodes and circuit into a device because the detector can measure light from multiple areas at the same time.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the sensor of the combination with the photodiodes and circuit of Wohlstadter because this would allow the detector to measure light from multiple areas at the same time.
claim 28, the combination describe above describes all the limitations of claim 2, however is silent to a memory adapted to store information corresponding to an imaging parameter for said image detection.
Wohlstadter describes “memory for saving data” ([0528]). This also suggests that it is advantageous to incorporate a memory because the data obtained can be saved for later use.
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate a memory as taught by Wohlstadter because this would allow for data to be save for later use. 
Regarding claim 31, the combination describe above describes all the limitations of claim 2, however is silent to an optical detector includes an optics housing to enclose said optical detector and is adapted to block debris from contact with said optical detector.
Wohlstadter describes a sensor housing ([0531] “Light tight enclosure 2204 houses photodetector 2207”). This also suggests motivation to enclose the sensor because this would prevent extraneous light from getting to the sensor provided more accurate data.
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the house of Wohlstadter into the device of the combination because this would prevent extra light from entering the sensor allowing for obtaining more accurate data.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al. (US 2010/0055721 A1) in view of Coville (US 2005/0220668 A1), Hsu (US 2010/0012490 A1) and Moerman (US 2007/0083335 A1), in view of Winther (US 2010/0151460 A1) and in further view of Xie et al. (US 2011/0275162 A1).
claims 26 and 27, the combination describe above describes all the limitations of claim 2, however is silent to said optical detector includes a translucence/signal amplifier.
Xie describes “The detector may provide raw signals, such as a voltage, directly to the associated electronics, further amplify or filter these signals, or may convert these signals to digital data indicative of the detected optical properties of the test strip and thereafter provide that digital data to the associated electronics for further processing.” ([0112]). This suggest motivation to incorporate an amplifier in order to obtain the desired data.
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate an amplifier as suggested by Xie into the device of the combination because this would aid the user in obtained the desired data.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797